McCarthy, J.
From a careful examination of the evidence-we think it is shown that'- the defendant was not alone negligent, but the plaintiff was guilty of eontributive negligence and, therefore, cannot recover.
It is unfortunate that the plaintiff should'be hurt, but since we must obey the law we are not permitted to exercise our sympathy.
Perhaps on a new trial the plaintiff may be able to explain the discrepancies.
It is unnecessary to cite authorities.
Judgment must be' reversed and a new trial granted, with costs to abide the event.
Fitzsimons and Conlan, JJ., concur.
Judgment reversed and new trial granted, with costs to-abide event.